Citation Nr: 0523410	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned an 
initial evaluation of 30 percent disabling, effective 
December 11, 2001.  The veteran perfected a timely appeal of 
this determination to the Board.

In the same August 2002 rating decision in which the RO 
granted the veteran's claim to service connection for PTSD, 
the RO also granted service connection for the residuals of 
shell fragment wounds to the veteran's left ankle and right 
arm.  The veteran filed a timely Notice of Disagreement (NOD) 
with respect to these issues and, in December 2002, the RO 
issued a Statement of the Case related to these claims.  In 
July 2003, the veteran filed his Substantive Appeal 
challenging only the 30 percent rating for his PTSD.  In 
addition, the veteran's representative stated in its April 
2004 Informal Hearing Presentation that the veteran has 
appealed only this issue.  The veteran's claims regarding his 
left ankle and right arm disabilities are therefore no longer 
pending before VA.  

In May 2004, this case was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.

Because a 30 percent evaluation does not represent the 
maximum rating available for the veteran's PTSD, the 
veteran's claim for an increase in evaluation remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In light of the foregoing, the Board has identified this 
claim for increase as reflected on the title page.



FINDINGS OF FACT

1.  The veteran's PTSD is manifested by some occupational and 
social impairment, social isolation, depression, anxiety, 
irritability, sleep disturbance, nightmares, intrusive 
memories, and hypervigilance.  

2.  The evidence shows that the veteran's PTSD is not 
productive total occupational and social impairment; nor are 
the veteran's symptoms productive of such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in May 2004, 
provided the veteran with notice of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher evaluation for his service-connected PTSD.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The veteran was 
notified that in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected disability 
had gotten worse or that his disability was worse than 
previously indicated by the evidence of record when the 
initial percentage was assigned.  The letter also attached 
information on the status of the veteran's claim, how he 
could help, and what the evidence must show.  In addition, 
the veteran was encouraged to submit information relevant to 
his appeal. 

By way of an August 2002 rating decision, a December 2002 
Statement of the Case, and January and March 2005 
Supplemental Statements of the Case, the veteran was advised 
of the basic law and regulations governing his claim, and the 
basis for the rating assigned to his claim.  These documents, 
along with the May 2004 RO letter, also specifically informed 
the veteran of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran was not given prior to the first RO 
adjudication of the claim, notice was provided by the RO 
prior to the January and March 2005 Supplemental Statements 
of the Case and prior to the transfer and certification of 
the veteran's case to the Board.  The Board also finds that 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the notice and respond with any additional 
evidence or information relevant to his claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical records and VA examination reports, lay statements 
submitted by the veteran, and statements submitted by the 
veteran and his representative in support of the claim.  In 
this regard, the Board notes that this case was remanded in 
order to afford the veteran additional opportunity to submit 
evidence relevant to his claim, and also to afford the 
veteran another VA examination in connection with his claim.  
Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran has 
been given the opportunity to submit written argument.  
Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial evaluation in excess of 30 
percent for 
post-traumatic stress disorder (PTSD).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record and giving the benefit 
of the doubt to the veteran, the Board finds that the 
evidence shows that the veteran's service-connected PTSD 
warrants a 50 percent evaluation.  In reaching this 
determination, the Board notes that the veteran was afforded 
two VA psychiatric examinations, one in July 2002 and one in 
September 2004.  The record also contains a report of a 
private physician dated in February  2005, as well as records 
of the veteran's treatment at the Beckley, West Virginia, VA 
Medical Center and the Beckley, West Virginia, Vet Center.

In January 2002, the veteran was evaluated at VA in 
connection with his PTSD.  The veteran was noted to have been 
married 29 years at the time with three children.  The 
veteran reported getting along with his family, but noted a 
hard time communicating with his son and also a distant 
relationship with his wife.  The veteran also reported 
nightmares, ITs, flashbacks, auditory and visual 
hallucinations, depression, anger control with a history of 
HIs, anxiety with panic attacks and emotional detachment.  He 
was assessed with PTSD and advised to seek psychiatric 
treatment at the VA hospital.

In July 2002, the veteran was afforded a VA examination in 
connection with his claim.  The veteran's claims file was 
provided and reviewed.  This examination revealed that the 
veteran experienced problems with sleep and bad dreams.  He 
reported nightmares at least two times per month, 
specifically about the night in Vietnam when he was injured, 
and flashbacks.  He stated that he feels nervous, anxious and 
edgy, and gets unusually startled.  The veteran was also 
reported to have problems with his temper, is easily 
irritable and also indicated problems with depression and 
feelings of hopelessness.  While the veteran reported no 
hallucinations, delusions, or suicidal ideation, he did note 
the presence of intrusive thoughts about Vietnam.  Upon 
examination, the veteran was well oriented as to time.  Place 
and person, and attention and concentration were normal.  His 
memory and judgement were intact. There were no obsessive 
thoughts or compulsive actions, no homicidal or suicidal 
thoughts, and there was no looseness of associations, flight 
of ideation or pressured speech. The veteran was noted to be 
working as a contract mail carrier at the time.  He was 
diagnosed with PTSD and given a GAF score of 60-65.  

In September 2004, the veteran was again examined by VA in 
connection with his claim.  The veteran's file was again 
reviewed.  This examination revealed that the veteran 
continued to have nightmares of the night in Vietnam when he 
was injured.  He was noted to be in counseling, but also did 
not like to talk much, as it brought back bad memories.  The 
examiner noted that the veteran was having a hard time 
coping.  The veteran was noted to continue to be employed as 
a contract mail carrier.  The examiner also noted that the 
veteran reported continued depression, anxiety, and increased 
bad memories.  The veteran's wife, with whom he lived, noted 
that the veteran was withdrawn and did not like to go out.  
The veteran was also reported to have mood and temper issues.  
Upon examination, the veteran was noted to look much older 
than his age.  He talked clearly, audible and rationally.  He 
was also noted to be hyper tense, anxious and moody.  
Specifically, the veteran was noted to be angry, paranoid and 
agitated.  His memory and abstract thinking were appropriate.  
He appeared to be in the dull normal range of intelligence.  
He had some concentration problems, and while he was guarded 
and suspicious, he showed not signs of auditory or visual 
hallucinations, no symptoms of schizophrenia, and there were 
no active homicidal or suicidal ideations.  His insight, 
judgement, and problem solving seemed to be rather poor.  The 
veteran was diagnosed with PTSD moderately severe, and was 
given a GAF score of 50-55.

The record also shows that the veteran was seen again at VA 
for his PTSD in December 2004.  He reported more depression, 
related to the anniversary of the ambush and injury he 
suffered in Vietnam.  He also reported continued irritation 
with his work.  His mood and effect were anxious.  He had 
good eye contact but did not smile appropriately.  His memory 
was intact and he was not considered psychotic.  He was noted 
to have PTSD and was given a GAF score of 55.

Finally, the veteran submitted the report of a private 
psychologist dated in February 2005.  This report  mirrors 
many of the findings of the VA reports.  The veteran was 
oriented to person, place, time and situation.  His short and 
long term memory appeared to be intact and his speech was 
relevant, coherent and connected.  There was no significant 
confusion or loss of reality contact, and there were no 
indications of delusions or hallucinations.  The veteran's 
insight appeared fair and his judgment adequate.  Upon 
examination, the veteran appeared anxious and the veteran 
reported often feeling depressed, although his medication 
helped in this regard.  He noted that he was quick to become 
angry, and he reported waking frequently with feelings of 
panic.  He also reported nightly intrusive thoughts about the 
night he was wounded in Vietnam.  He was diagnosed with PTSD, 
chronic, and major depressive disorder, recurrent, moderate.  
He was given a GAF score of 55.

Based on the foregoing, the Board finds that entitlement to a 
50 percent rating under Diagnostic Code 9411 has been shown.  
The evidence shows that the veteran has occupational and 
social impairment, disturbances of motivation and mood; and 
some difficulty in establishing and maintaining effective 
work and social relationships.  Here the evidence reveals 
that, while the veteran has been married over 30 years, his 
relationship with his wife is distant and he isolates 
himself, rarely going out.  He was noted to have problems 
with anger and irritability with respect to his employment 
and other relationships, and he exhibited depressive symptoms 
and anxiety.  His symptoms also include problems with sleep 
and bad dreams, nightmares, flashbacks, and intrusive 
thoughts.  He stated that he feels nervous, anxious and edgy, 
and gets unusually startled. 

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 50 percent.  The medical 
evidence affirmatively shows that, while the record indicates 
some difficulty with work settings and some problems 
establishing and maintaining effective relationships, the 
veteran's symptoms have not caused total social or 
occupational impairment.  In this regard, the Board observes 
that the veteran had worked at his current employment for 
approximately 12 years at the time of his September 2004 VA 
examination, and that he has participated in the treatment of 
his condition.  The veteran is also noted to be living with 
his wife.  In addition, his condition is not manifested by 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
And there was no pressured speech, flight of ideas, or loose 
association.  While one VA report indicated that the veteran 
may have at one time suffered auditory and visual 
hallucinations or illusions, these were not confirmed in any 
subsequent examination of the veteran.  In addition, there is 
no evidence that the veteran suffers from delusions, paranoia 
or ideas of reference.  And the veteran was not homicidal or 
suicidal.  Finally, the veteran was noted to be oriented as 
to time, place, person and situation, and the veteran has not 
exhibited gross impairment in thought processes or 
communication; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 50 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 50 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


